By EMAIL and ECF

The Honorable Sanket J. Bulsara                                             April 12, 2019
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                              Re: United States v. Lucio Celli, 19 CR 127 (AMD)

Your Honor:

        We represent Mr. Celli, who is charged with sending threatening communications in
violation of 18 U.S.C. § 875(c).

       Mr. Celli was ordered released on bond two weeks ago and his father was supposed to file
a confession of judgment against his home by today.

        I am advised by Mr. Celli’s mother that she left the confession my office prepared for her,
with payment, at the Dutchess County Clerk’s office a week ago, but later was advised that it was
rejected due to a ministerial issue. The clerk’s office there apparently has different filing
requirements than in the five boroughs.

       We have prepared a new judgment consistent with Dutchess County’s rules and are
sending it to the parents to be filed. We ask for a one-week extension to file the judgment. The
government has no objection to this request.


                                                     Respectfully submitted,

                                                     ______/s/________________
                                                     MICHAEL D. WEIL
                                                     (718) 407-7413

cc: AUSA Kayla Bensing
